                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         Civil Action No.: 3:20-cv-346-RJC-DSC

 ENGLISH CONSTRUCTION COMPANY INC.,                   )
                                                      )
                  Plaintiff & Counterclaim            )
 Defendant,                                           )
                                                      )
           v.                                         )
                                                      )
 CITY OF CHARLOTTE,                                   )
                                                      )
                  Defendant & Counterclaim            )
 Plaintiff.

___________________________________________________________________________

                    STIPULATED PROTECTIVE ORDER
___________________________________________________________________________


        Plaintiff English Construction Company, Inc. (“Plaintiff”) and Defendant City of

Charlotte (“Defendant”), herein after referred to as the “Parties,” believe that certain

information that is or will be encompassed by discovery demands by the Parties involves the

production or disclosure or dissemination of confidential information in this action (the

“Litigation”).

        IT IS HEREBY stipulated among the Parties and ORDERED THAT the Parties and

anyone else who subsequently may subscribe to this Protective Order by execution of the

“Nondisclosure Certificate” attached hereto as Exhibit 1 shall be a “Bound Party” (collectively

referred to as “Bound Parties”), and each one of the Bound Parties is ordered by the Court as

follows:

        1.       SCOPE. This Protective Order shall govern the production, exchange, access,

and use of all discovery materials produced or disclosed in the Litigation, including without



    Case 3:20-cv-00346-RJC-DSC Document 25 Filed 09/01/21 Page 1 of 12
limitation the following: documents, electronic documents and e-mails, data and information,

depositions and deposition exhibits, affidavits, testimony, answers to interrogatories, responses

to requests to admit, and all other information (regardless of the medium or manner generated,

stored, or maintained) that is produced, given, provided, or exchanged (collectively the

“Discovery Materials”) among the Bound Parties in the Litigation. This Protective Order

shall apply to each Bound Party and any other entity or person receiving, producing or

disclosing Discovery Materials in the Litigation, including any third party responding to

subpoenas issued in the Litigation.

       2.      CATEGORIES OF INFORMATION. Any Discovery Materials produced by

any party, third party, person, or entity subject to or participating in discovery in the Litigation

may be designated by the Parties or the producing party by marking the Discovery Materials as

“Confidential” (collectively “Designated Discovery Materials”). For electronic files produced

in native format, the producing party may mark the Discovery Materials as “Confidential” on

the name of the file or on the folder, disk or other storage media containing the electronic files;

with respect to any electronic files produced in native format, the “Confidential” designation

applies to the file in its entirety, including all content and metadata. Any other material

containing Confidential Information that cannot be labeled as “Confidential” shall be placed in

a sealed envelope, folder, or container that is in turn marked “Confidential” or is otherwise

designated as “Confidential” in a manner agreed upon by the Parties.

       3.      CONFIDENTIAL INFORMATION. Discovery Materials should be marked

as “Confidential” when they contain confidential information that may be reviewed by

certain named persons described herein but must be protected against disclosure to others.

Counsel for any Party, third party, person, or entity subject to or participating in discovery




                                               2
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                       Document 25 Filed 09/01/21 Page 2 of 12
in the Litigation (the “Designating Party”) may designate any Discovery Materials as

“Confidential” when the Designating Party reasonably and in good faith believes that the

Discovery Materials contain, constitute, or reveal trade secrets, non-public proprietary or

commercial information, or other sensitive competitive materials for which a protective order

would be legally justified under Fed. R. Civ. P. 26(c) (“Confidential Information”).

Confidential Information may be shown, disseminated, or disclosed only to the following

persons, each of whom shall be deemed a “Qualified Person”:

               (a)     Counsel for the Parties, and employees and agents of such counsel

assigned to and reasonably necessary to assist such counsel in the Litigation;

               (b)     Parties to this Litigation, including their current or former personnel or

representatives;

               (c)     Consultants, investigators, and experts retained or consulted by a party

or counsel to assist in the preparation, trial, and appeal of the action, provided that such

consultant, investigator, or expert has executed a Nondisclosure Certificate substantially in the

form of Exhibit 1 attached hereto;

               (d)     Witnesses in connection with the Litigation;

               (e)     The persons who authored the Confidential Information or who

received such Confidential Information in the ordinary course of business or as shown on the

face of such Confidential Information;

               (f)     The Court and its personnel;

               (g)     Stenographic reporters retained by the Parties to transcribe depositions

or other testimony in connection with the Litigation or any outside independent reproduction

firm, any technical or technology services firm, or other persons or entities providing litigation




                                              3
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                      Document 25 Filed 09/01/21 Page 3 of 12
support retained by counsel for purposes of the Litigation, but only to the extent necessary for

such services to be provided;

                 (h)      Any mediator retained in connection with the Litigation; and

                 (i)      Any other person as to whom the Parties agree in writing.

        4.       QUALIFIED           PERSONS.              Qualified Persons shall           maintain     the

confidentiality of Designated Discovery Materials, shall not disseminate or disclose such

Designated Discovery Materials to any person not authorized to have access to Designated

Discovery Materials pursuant to this Protective Order, and shall not use such Designated

Discovery Materials for any purpose other than in connection with the Litigation or appeal

of the Litigation. The protections conferred by this Order cover not only Designated Discovery

Materials, but also those specific portions of any (1) information copied or extracted

therefrom, (2) copies, excerpts, summaries or compilations thereof, and (3) testimony,

conversations, or presentations by Parties or counsel to or in court or in other settings, that

directly or indirectly reveal t h e c o n f i d e n t i a l p o r t i o n ( s ) o f a n y Designated Discovery

Materials. Qualified Persons authorized to have access to Designated Discovery Materials

shall make copies of such Designated Discovery Materials only to the extent that it is

reasonably necessary to assist the Parties in connection with the Litigation or appeal of the

Litigation. Prior to disclosure of any Designated Discovery Materials to any Qualified

Person, counsel for the party proposing to disclose such information shall first provide such

person with a copy of this Order.

        5.       DESIGNATION OF DESIGNATED DISCOVERY MATERIALS.                                         Any

Designating Party may designate any Discovery Materials as Confidential Information by

marking the Discovery Materials, prior to production, as “Confidential” as provided in



                                                   4
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                           Document 25 Filed 09/01/21 Page 4 of 12
Paragraph 2 of this Order. The Designating Party has a duty to designate as “Confidential”

only those specific portions of any materials that contain confidential information; blanket

designations of entire documents, transcripts, report, or any other materials as “Confidential”

shall not be allowed on anything other than native documents unless the Designating Party has

a good faith belief that the entire document, transcript, report, or other material is confidential.

Inadvertent failure to designate materials as Designated Discovery Materials at the time of

production (i) shall not waive the Designating Party’s right to, at some later time, designate

the Discovery Materials as “Confidential” and (ii) may be remedied by the Designating Party

by supplemental written notice and the provision of copies of properly stamped documents.

Upon receipt of such notice, all Designated Discovery Materials, including all copies

thereof, whether electronic, hard copy, or otherwise, so designated shall be fully subject to

this Order. Inadvertent designation of documents as Designated Discovery Materials shall

be remedied by the Designating Party upon request if the Parties agree that the designation

was inadvertent.

       6.      USE OF DESIGNATED DISCOVERY MATERIALS IN A COURT

PROCEEDING. In the event that any Designated Discovery Materials are used in any court

proceeding in the Litigation or any appeal therefrom, the Designated Discovery Materials

shall not lose their status as Designated Discovery Materials through such use nor shall a

presumption of public access attach to any Designated Discovery Materials as a result of

such use. This Order does not, by itself, authorize the filing of any Designated Discovery

Materials under seal. In the event that any party or its counsel determines to file or submit to

the Court or any appellate court in the Litigation, any Designated Discovery Materials or any

papers containing information derived from Designated Discovery Materials, such documents




                                               5
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                       Document 25 Filed 09/01/21 Page 5 of 12
or portion thereof containing such material or information shall be redacted as to the

Confidential portion thereof or filed under seal in accordance with LCvR 6.1 and the Court’s

applicable procedures, and released only as provided by agreement of the undersigned

Parties or order of the Court. If a filing containing Designated Discovery Materials must be

made before a Motion to File Under Seal can be filed and/or decided under LCvR 6.1, then the

filing may be made with the redactions. Upon request, the Designating Party may, in its

sole discretion, grant a written waiver of the requirements imposed by this Paragraph.

       7.      DEPOSITIONS OR OTHER TESTIMONY. Any party may, on the record

of any deposition or within twenty days after receipt of a copy of the transcript, designate any

portion of the testimony or any exhibit thereto as “Confidential” under the terms of this Order,

and such testimony or exhibit shall be subject to the terms of this Order as set forth herein.

Pending the expiration of such twenty days, deposition transcripts and exhibits shall be treated

as “Confidential” in their entirety in accordance with the provisions of this Order. The

provisions of Paragraph 5 regarding blanket “Confidential” designations are equally applicable

to deposition transcripts and exhibits.

       8.      CHALLENGING DESIGNATIONS.                    Whenever a Party who receives

Designated Discovery Materials (the “Receiving Party”) objects to the designation of discovery

material as “Confidential,” the Receiving Party shall state the objection in writing to counsel

for the Designating Party. The Parties shall work in good faith to attempt to resolve the

dispute among themselves in a timely manner. In the absence of such resolution, the

Receiving Party may apply to the Court for a ruling that such discovery material shall not be

so treated, giving notice to the other Party. Until this Court enters an order changing the




                                              6
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                      Document 25 Filed 09/01/21 Page 6 of 12
designation, the discovery material shall be treated as “Confidential” as originally designated

in accordance with this Order.

        9.      INADVERTENT             DISCLOSURE.        The inadvertent or unintentional

disclosure of Discovery Materials shall not be deemed a waiver in whole or in part of the

confidential nature of the material disclosed. In the event of an inadvertent disclosure by a

Receiving Party of Designated Discovery Material, the Receiving Party making the

inadvertent disclosure shall, upon learning of the disclosure: (i) immediately notify the

entity or individual to whom the disclosure was made that the disclosure contains Designated

Discovery Material subject to this Protective Order; (ii) immediately make all reasonable

efforts to recover the disclosed Designated Discovery Material as well as preclude further

dissemination or use by the entity or individual to whom the disclosure was made; and (iii)

immediately notify the Designating Party of the identity of the entity or individual to whom

the disclosure was made, the circumstances surrounding the disclosure, and the steps taken

to recover the Designated Discovery Material and ensure against the further dissemination

or use of the Designated Discovery Material.

        10.     This Order shall not limit or affect any disclosure that is required by law, rule,

or Order issued or promulgated by this Court. If the Receiving Party is compelled by any law

or order to disclose any Designated Discovery Materials in a manner or under terms that would

otherwise violate this Order, the Receiving Party will use all reasonable efforts to notify the

Designating Party of the obligation and will provide this notice sufficiently in advance of the

disclosure so that the Designating Party will have a reasonable opportunity to object.

Thereafter, the Receiving Party shall disclose only the particular Designated Discovery

Materials it is required to disclose.




                                               7
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                       Document 25 Filed 09/01/21 Page 7 of 12
       11.     Nothing in this Protective Order is intended or shall be construed to limit the

manner in which a Designating Party may use, disclose, store, or otherwise treat its own

Designated Discovery Materials. Nothing in this Protective Order prohibits or prevents any

Party hereto from applying to the Court for a further protective order relating to any

Discovery Materials or for an order permitting disclosure of Designated Discovery Materials

other than as provided herein. The provisions herein may also be modified by the Court,

by motion by any party upon notice, or by written agreement between the Parties.

       12.     Nothing herein shall be construed to compel a party to produce information that

it believes to be irrelevant, objectionable or otherwise not subject to discovery pursuant to the

Federal Court Rules.

       13.     The provisions of this Protective Order shall continue in effect with respect to

any Designated Discovery Materials unless expressly released by the Designating Party, and

such effectiveness shall survive the entry of a final judgment in this Litigation. Upon the

Conclusion of this Litigation, all Designated Discovery Materials, other than such material as

has been filed under seal, shall within thirty days either (i) be returned to the Designating Party,

or (ii) at the option of the Receiving Party, be destroyed and a certificate of destruction shall

be forwarded to the Designating Party; provided, however, that counsel for the Parties are

permitted to retain in their litigation files copies of briefs, expert reports, and other court

submissions, and provided further that all such Designated Discovery Materials shall continue

to be labeled and in perpetuity be treated as “Confidential” in accordance with the terms and

conditions of this Order. The “Conclusion” of this Litigation shall be taken and construed as

the date thirty days following entry of a final, non-appealable order disposing of this Litigation.

All copies of any Designated Discovery Materials that are provided to any expert witnesses




                                               8
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                       Document 25 Filed 09/01/21 Page 8 of 12
must be retrieved by counsel for the party who retained the expert, and those materials must be

returned to the producing party or destroyed, as outlined above.

       14.     This Order does not govern the handling of confidential information at trial.

Prior to the trial of this matter, the Parties shall confer in good faith in an effort to reach

agreement concerning a joint proposal to the Court with respect to the handling of confidential

information at trial and shall make such proposal no later than the final pre-trial conference in

this case. If the Parties are unable to reach agreement on this subject, each Party may make its

own submission to the Court no later than the final pre-trial conference.

SO ORDERED.
                                            Signed: September 1, 2021




STIPULATED:


 _/s/ Amie C. Sivon
 William W. Pollock
 Amie C. Sivon
 RAGSDALE LIGGETT PLLC
 PO Box 31507
 Raleigh, NC 27622-1507
 919-787-5200
 bpollock@rl-law.com
 asivon@rl-law.com
 Attorneys for Plaintiff



 _/s/ R. Jason Herndon
 R. Jason Herndon
 Anthony A. Fox
 Daniel E. Peterson
 Daniel J. Knight
 PARKER POE ADAMS & BERNSTEIN LLP
 301 Fayetteville Street, Suite 1400
 Raleigh, NC 27601
 919-835-4630



                                              9
     Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1                      Document 25 Filed 09/01/21 Page 9 of 12
jasonherndon@parkerpoe.com
anthonyfox@parkerpoe.com
danielpeterson@parkerpoe.com
danielknight@parkerpoe.com
Attorneys for Defendant




                                     10
    Case 3:20-cv-00346-RJC-DSC
4844-4248-1144, v. 1             Document 25 Filed 09/01/21 Page 10 of 12
                                        EXHIBIT 1

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              Civil Action No.: 20-cv-346

 ENGLISH CONSTRUCTION COMPANY, INC.,                         )
                                                             )
                 Plaintiff & Counterclaim Defendant,         )
                                                             )
         v.                                                  )
                                                             )
 CITY OF CHARLOTTE,                                          )
                                                             )
                 Defendant & Counterclaim Plaintiff.         )
                                                             )

___________________________________________________________________________

                      NONDISCLOSURE CERTIFICATE
___________________________________________________________________________


       I,                                              , being duly sworn, state that:

       1.       I have carefully read, and I understand, the provisions of the Stipulated

Protective Order (the “Order”) entered in this case, and I will comply with all provisions

of the Order.

       2.       I will hold in confidence and not disclose to anyone not qualified under the

Order any Designated Discovery Materials or any words, summaries, abstracts, or indices of

Designated Discovery Materials disclosed to me pursuant to discovery in connection with the

Litigation.

       3.       I will return all Designated Discovery Materials disclosed to me pursuant to

discovery in connection with the Litigation and summaries, abstracts, and indices thereof that

come into my possession, and documents or things that I have prepared relating thereto, to




    Case 3:20-cv-00346-RJC-DSC Document 25 Filed 09/01/21 Page 11 of 12
counsel for the party for whom I was employed or retained or acted as a witness.

         4.       I consent to the jurisdiction of the United States District Court for the Western

District of North Carolina in connection with this Agreement to be bound by the Stipulated

Protective Order.

         I declare under penalty of perjury that the foregoing is true and correct.


         Executed this _______ day of ___________________, 2021.




                                                 12
4844-4248-1144, v. 1
    Case 3:20-cv-00346-RJC-DSC Document 25 Filed 09/01/21 Page 12 of 12
